       Case 1:18-cv-08140-ALC-GWG Document 71 Filed 05/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                                  5/9/2020
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------- x
LUIGI GIROTTO,                                                   :
                                                                 :
                                            Plaintiff,
                                                                 :
                                                                 :
                                                                 :
                 v.                                                     18-cv-08140 (ALC)
                                                                 :
                                                                 :      ORDER
MIN NEW YORK, INC., et al.,
                                                                 :
                                                                 :
                                                                 :
                                            Defendants.
                                                                  :
----------------------------------------------------------------- : x

ANDREW L. CARTER, JR., District Judge:

          It having been reported to this Court that this case has been or will be settled, it is hereby

         ORDERED that the above-captioned action is discontinued without costs to any party

and without prejudice to restoring the action to this Court’s calendar if the application to

restore the action is made within thirty days.

SO ORDERED.
Dated: May 9, 2020
         New York, New York



                                                                        ANDREW L. CARTER, JR.
                                                                        United States District Judge
